Citation Nr: 1001792	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-27 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lung cancer for 
accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 
1964 to December 1966.  He died on May [redacted], 2003.  The 
claimant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania.

The claimant testified before the undersigned Veterans Law 
Judge at a November 2009 hearing that was held at the RO.

The claims herein were subject to an April 2007 stay that was 
granted by the United States Court of Appeals for Veteran's 
Claims (Court) pending the resolution of an appeal of Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert den. 129 S. Ct. 
1002 (2009).  The Court's order stayed the adjudication of 
all cases before the Board that were potentially affected by 
Haas.  Ribaudo v. Nicholson, 21 Vet. App. 137, 147 (2007).  
The stay encompassed all claims of service connection as a 
result of exposure to herbicides in which the only evidence 
of such exposure was the Veteran's receipt of the Vietnam 
Service Medal or service on a vessel off the shores of 
Vietnam.  In this case, the Veteran's service records 
indicate that he received the Vietnam Service Medal for his 
service aboard the U.S.S. Kretchmer from September 2, 1965 to 
September 17, 1965 and from September 27, 1965 to October 26, 
1965.  

Insofar the Veteran received the Vietnam Service Medal for 
his service aboard a naval vessel in the waters offshore of 
Vietnam, the claimant's application for service connection 
for the Veteran's lung cancer for accrued benefits purposes, 
as well as her claim for service connection for the cause of 
the Veteran's death from advanced widespread carcinomas due 
to or as a result of large cell carcinoma of the lung, were 
subject to the stay.

In May 2008, the Federal Circuit decided Haas v. Peake and 
upheld VA's interpretation of applicable regulations that 
presume exposure to herbicides only in the cases of Veterans 
who served on land or on the inland waterways in Vietnam. 
Haas, 525 F.3d at 1189.  Certiorari was denied in January 
2009.  Haas, 129 S. Ct. at 1002.  The stay on claims affected 
by Haas was lifted.  Therefore, the claims herein may now be 
adjudicated.  However, the Board finds that additional 
development of this matter is indicated prior to further 
adjudication.  

Therefore, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The service records contained in the claims file indicate 
that the Veteran served as a boatswain's mate aboard the 
U.S.S. Kretchmer, an Edsall class destroyer escort, and that 
he received the Vietnam Service Medal for his service on that 
vessel for the periods from September 2, 1965 to September 
17, 1965 and from September 27, 1965 to October 26, 1965.  
The service department was requested to verify whether the 
Veteran had service on the land or inland waterways of 
Vietnam; it responded that it was unable to do so but 
confirmed that the U.S.S. Kretchmer was in the waters 
offshore of Vietnam on the dates set forth above.  

Prior to his death, the Veteran submitted evidence including 
copies of Reports of Enlisted Performance Evaluations (REPEs) 
that he received while he was stationed aboard the U.S.S. 
Kretchmer.  A REPE for the reporting period encompassing the 
period of May 16, 1965 to November 15, 1965 indicated that 
the Veteran participated as a bowhook on a "visit and search 
party" that occurred some time during that reporting period.  
Other REPEs and a citation that was received by the Veteran 
for his participation in armed conflict with the enemy while 
aboard a whaleboat in South Vietnamese waters indicate that 
the Veteran left the U.S.S. Kretchmer in a motorized 
whaleboat to perform various operations, including 
participation in actual combat, at one or more other times.  

Some general Internet research has indicated that some 
whaleboats were used in the inland waterways of Vietnam.  
There was also evidence that whaleboats could be used to 
transfer personnel from ships to Vietnam for periods of 
Liberty.  One was lost in a breakwater that was noted in 
ship's logs.  The research pertaining to the Kretchmer seems 
to suggest that its whaleboat was used for interdiction off 
the coast of Vietnam, but ships logs should be obtained, if 
possible, to verify this appearance.

Additionally, the Board notes that the Court of Appeals for 
Veterans Claims (Court) decided Hupp v. Nicholson, 21 Vet. 
App. 342 at 352-353 (2007) during the pendency of this 
appeal.  In Hupp, the Court held that where a claimant seeks 
death and indemnity compensation (DIC) benefits pursuant to 
38 U.S.C.A. § 1310, the Veteran's Claims and Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. 5103(a), requires VA to provide 
the claimant with notice that includes (1) a statement of the 
conditions (if any) for which the Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information that is required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information that is required to substantiate a DIC claim 
based on a condition not yet service-connected. Hupp, 21 Vet. 
App. at 352-53.  The notice that was provided to the claimant 
in this case did not fully comply with Hupp and there was no 
updated notice after the Haas stay was lifted.  Specifically, 
did not inform the claimant whether her husband was service 
connected for any disabilities at the time of his death and 
did not differentiate between the evidence that is necessary 
in order to establish service connection for the cause of 
death based on a disability that is already service connected 
and the evidence that is necessary when the disability that 
caused the Veteran's death is not yet service connected.  The 
claimant also was not provided any notice explaining what the 
evidence needed to show in order to substantiate her 
entitlement to the accrued benefits sought herein.  This can 
be cured upon remand.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should send the appellant 
and her representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as interpreted by the 
Court in Hupp v. Nicholson, 21 Vet. App. 
342, 352- 53 (2007). 

2.  The RO/AMC should contact that 
appropriate organization within the Navy 
and obtain deck logs for the U.S.S. 
Kretchmer, if possible for the time period 
set out below.  Thereafter, or in the 
alternative, the Navy should be asked for 
an opinion concerning whether it is as 
least as likely as not (at least 50 
percent likely) that the Veteran's 
participation in a as a bowhook on a 
"visit and search party" from the U.S.S. 
Kretchmer that took place between May 16, 
1965 and November 15, 1965 involved his 
entry onto the land or inland waterways of 
Vietnam.  The service department should 
also opine as to whether service upon the 
motorized whaleboats used by the U.S.S. 
Kretchmer would at least as likely as not 
have involved entry onto the land or 
inland waterways of Vietnam.  

3.  After completion of the above 
development, the appellant's claims should 
be re-adjudicated.  If the determinations 
remain unfavorable to her, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


